Citation Nr: 0929974	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED) secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had service from December 1965 to September 1967.  
He was born in 1940.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is now in effect for diabetes mellitus, 
type II, rated as 20 percent disabling; peripheral neuropathy 
of the left upper extremity, rated at 20 percent; and 
peripheral neuropathy of the right upper extremity, also 
rated at 20 percent.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in June 2009; 
a transcript is of record. 



FINDING OF FACT

The evidence, including medical opinion evidence, is at least 
in approximate balance as to whether the Veteran's service-
connected diabetes has caused or significantly contributed to 
his current erectile dysfunction.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his erectile 
dysfunction is secondary to his service-connected diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  Pertinent Criteria, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Secondary service connection may be granted where the 
evidence shows that a chronic disability is proximately due 
to or the result of an already service-connected disability, 
either by causation or aggravation.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  

The requirement in 38 C.F.R. § 3.310(a), as noted above, 
requires a "proximate" connection between a service-
connected condition and a non-service-connected one, i.e., a 
cause "which in natural and continuous sequence unbroken by 
any new independent cause produces an event, and without 
which the injury would not have occurred."  See Barron's 
Legal Guides Law Dictionary at 63 (1984).

Furthermore, the Board is required to consider all evidence 
of record and to consider, and discuss in its decision, all 
"potentially applicable" provisions of law and regulation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); see 38 
U.S.C.A. § 7104(a); Charles v. Principi, 16 Vet. App. 370, 
373 (2002); Weaver v. Principi, 14 Vet. App. 301, 302 (2001) 
(per curiam order); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

With regard to the pending appellate issue, the Board has 
reviewed all of the evidence in the appellant's claims file.  
Although there is an obligation to provide adequate reasons 
or bases supporting this decision, there is no requirement 
that the evidence submitted by the appellant or obtained on 
his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

In sum, the Veteran has been seen since the early 1990's by 
one particular private physician MT, MD, who endeavored for 
some time to keep his diabetes under control with diet only.  
During the mid-1990s', the Veteran was noted to have some 
slight increase in prostate size, but this eventually abated.  
He was also noted on occasion to have problems with blood 
pressure elevations and other laboratory values, but no 
diagnosis of hypertension, per se.  The clinical records at 
that time do not specifically refer to ED.  However, at about 
the same time as the diabetes mellitus was diagnosed, about 
1994 or so, he also began to develop ED.  This was confirmed 
on both VA and private evaluations on several occasions.  On 
one VA examination in 2005 it was said that his ED had 
started about 10 years before, at about the same time as his 
hypertension and diabetes.  

The Veteran's private physician has repeatedly indicated that 
both the hypertension (and some other symptoms) and 
specifically ED are associated with his diabetes.  
(Hypertension and the other issues other than ED as a 
secondary issue are not part of the current appeal.)  Most 
recently, at the time of the hearing, the Veteran submitted a 
specific written restatement of the private physician's 
opinion to the effect that his diabetes has contributed to 
his ED on a more likely than not basis.  There is no specific 
medical opinion to the contrary.  The discussion of baselines 
and such considerations in this regard becomes irrelevant to 
the resolution of the issue at hand.  Accordingly, the Board 
finds that the evidence is in relative balance, and is thus 
adequate to raise a reasonable doubt which must be resolved 
in the Veteran's favor, and that service connection for ED, 
as secondary to his service connected diabetes mellitus, is 
in order.


ORDER

Service connection for erectile dysfunction, secondary to 
service-connected diabetes mellitus, is granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


